Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal disclaimer
1.	Terminal disclaimer filed on 06/06/2022 been approved by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Wu (US RE35386 E) describes drilling directional wells (e.g., horizontal wells) of the present invention. In accordance with the present invention, this drilling method comprises drilling a substantially vertical well (generally referred to as an offset well) and generating a first log of resistivity as a function of depth or, as will be discussed later, an assumed log is generated from knowledge other than a vertical well. Using any one of a number of known dipping bed modeling techniques, this first log is then modeled to provide a second log which is indicative of resistivity of a selected bed (or stratum) along a horizontal or substantially horizontal direction. A directional well (a second well or borehole) is then drilled near the offset well. The directional well is initially vertical and turns substantially horizontal in the substantially horizontal (previously selected) bed. A measurement-while-drilling (MWD) electromagnetic propagation tool is employed during the directional drilling to provide a third log (i.e., a horizontal log) while drilling (e.g., in real time). The third log is compared to the second log (i.e. the modeled horizontal log) so that the location of the drillstring (and therefore the horizontal well) can be determined and the direction of drilling corrected or adjusted accordingly so that the drillstring is maintained within the desired stratum. Bed boundaries (i.e., where adjacent beds meet) cause three distinct features (i.e., separation, dips and horns) in the horizontal logs. In accordance with the above-described method of this invention, these features can be used to detect the presence of the bed boundaries in drilling horizontal or nearly horizontal wells (i.e., the directional well). In another embodiment of this invention, no initial vertical well is drilled. Instead, assumptions are made about the resistivities of the vertical strata from other information such as geological knowledge of the area or siesmic measurements. These assumed resistivities are used in the aforementioned dipping bed model to generate the modeled log of the substantially horizontal stratum. Thereafter, as in the first embodiment, the real time resistivity log of the directional well is compared to the modeled log to correct or adjust the drilling operation so as to maintain the drillstring within a desired substantially horizontal stratum. Modeling can also be carried out on site with the position of the resistivity tool relative to the bed boundary as an input to the model. The tool's position relative to the bed boundaries is varied in the model calculations until the real time resistivity log is reproduced. By so doing, the tool's Position, and therefore the drill bit and well relative to the bed, is determined.
	Gao (US 9103928 B2) describes a system for analyzing formation properties comprising: an information handling system; a transmitter placed in a formation and communicatively coupled to the information handling system; a receiver placed in the formation and communicatively coupled to the information handling system; wherein the transmitter transmits a first signal to a subterranean formation in response to instructions from the information handling system; wherein the receiver receives a second signal from the formation, the second signal being a reflection of the first signal; wherein the receiver communicates the second signal to the information handling system; wherein the transmitter transmits a third signal to the formation in response to instructions from the information handling system, the third signal being the second signal reversed in time; wherein the receiver receives a fourth signal from the formation, the fourth signal being a reflection of the third signal; wherein the information handling system uses the fourth signal to determine at least one of a property of an upcoming bed and a distance to a bed boundary. A method for anticipating an upcoming bed when performing subterranean operations in a formation, comprising: generating at an information handling system a first signal into the formation; receiving a reflection of the first signal as a second signal at the information handling system; generating at the information handling system a third signal into the formation, wherein the third signal is the second signal reversed in time; receiving at the information handling system a reflection of the third signal as a fourth signal; determining a calculated signal using assumed formation properties; comparing the fourth signal with the calculated signal; modifying the assumed formation properties if the difference between the fourth signal and the calculated signal exceeds a threshold value.

	Clark (US 4968940 A) an apparatus and method for investigating earth formations in which resistivity is determined at two different depths of investigation (which means, throughout, radial depth of investigation) while using signals received at only a single pair of receivers operating in differential arrangement. [In the present application, any references to determination or use of resistivity are intended to generically mean conductivity as well, and vice versa. These quantities are reciprocals, and mention of one or the other herein is for convenience of description, and not intended in a limiting sense.] In an embodiment of this form of the invention, electromagnetic wave energy is generated at a first location in the borehole, and is received at second and third locations in the borehole that are successively spaced longitudinally in the borehole from the first location. The phase shift is detected between electromagnetic energy received at the second and third locations in the borehole. Also, the attenuation is detected between electromagnetic energy received at the second and third locations in the borehole. (As used herein, "phase shift" and "attenuation" are intended to be non-limiting with regard to how the measurements are made. For example, the phase shift of the energy received at the two receivers can be determined by comparing the received signals directly, or by detecting each signal against a reference such as the transmitted signal and comparing the results, or by any other suitable technique. As a further example, attenuation can be determined by direct comparison of receiver signal amplitudes, or by measurement of each receiver signal amplitude with respect to a reference and comparing the results, or by any other suitable technique.) The resistivity of formations at a relatively shallow depth of investigation around the second and third locations is then determined as a function of the detected phase shift. Also, the resistivity of formations at a relatively deep depth of investigation around the second and third locations is determined as a function of the detected attenuation. In an illustrated embodiment of this form of the invention, the determination of resistivity involves application of a transform from phase shift, or from attenuation, to resistivity. The transform utilizes a correlation between the dielectric permittivity and conductivity of earth formations. In accordance with another feature of the present invention, there is provided an electromagnetic logging apparatus and method wherein a logging device is designed for movement generally centrally through a borehole, upper and lower transmitters are formed in the logging device, and upper and lower receivers are located between the upper and lower transmitters, in symmetrical relation therewith, and on a substantially common axis therewith. Transverse electric electromagnetic energy is transmitted alternately from the transmitters, and the signals received at the receivers are utilized in a borehole compensated type of arrangement. Thus, borehole compensation, which has been previously successfully employed in pad-type devices, is now utilized to advantage in an electromagnetic propagation logging device that employs transverse electric mode and moves generally centrally through the borehole. In the illustrated form of the invention, the logging device is formed in a section of drill collar for use in a logging while drilling system, although this form of the invention has application as well to a mandrel type of wireline logging device. In an embodiment of the logging device of the present invention, each antenna is formed in a recess in a metal housing, which is a section of drill collar in the embodiment set forth. A layer of insulating material, preferably comprising fiberglass epoxy, is disposed on the recess, and a coil is wound on this first layer of insulating material. A rubber layer covers the coil and the layer of insulating material below, and a slotted shield covers the rubber layer. The defined combination of structure and materials is advantageous in withstanding the combined effects of pressure, temperature, and water incursion that are encountered in the borehole environment, and are particularly severe during drilling. Further, in this preferred structure, compartments are formed in the housing in close proximity to respective receiving coils. The compartments contain impedance matching and preamplification circuits for the receiver signals, so that these signals are immediately amplified before they are coupled through regions of the device where they may be contaminated by noise, such as from the wires carrying the transmitter signals. Thus, the structural features of the logging device as set forth further facilitate the use of borehole compensation in an electromagnetic propagation logging device of a mandrel-type, especially for use in a measurement while drilling apparatus.

	Minerbo (US 2003/0085707 A1) describes a method for determining a property of a subsurface formation traversed by a borehole, comprising: a) disposing a logging instrument having a longitudinal axis and equipped with multiple antennas within the borehole, a first transmitter antenna having its magnetic moment oriented in a first direction with respect to the instrument axis, a first receiver antenna having its magnetic moment oriented in said first direction with respect to the instrument axis, a second transmitter antenna having its magnetic moment oriented in a second direction with respect to the instrument axis, a second receiver antenna having its magnetic moment oriented in said second direction with respect to the instrument axis; b) activating the first transmitter antenna to transmit electromagnetic energy; c) measuring a signal associated with the transmitted energy at the second receiver antenna; d) deactivating the first transmitter antenna; f) activating the second transmitter antenna to transmit electromagnetic energy; g) measuring a signal associated with the transmitted energy at the first receiver antenna; and h) calculating the difference between the measured signals of step (c) and step (g) to determine the formation property. A method for determining a property of a subsurface formation traversed by a borehole, comprising: a) disposing a logging instrument having a longitudinal axis and equipped with multiple antennas within the borehole, a first transmitter antenna having its magnetic moment substantially aligned with the instrument axis, a first receiver antenna having its magnetic moment substantially aligned with the instrument axis, a second transmitter antenna having its magnetic moment substantially perpendicular to the instrument axis, a second receiver antenna having its magnetic moment substantially perpendicular to the instrument axis; b) activating the first transmitter antenna to transmit electromagnetic energy; c) measuring a signal associated with the transmitted energy at the second receiver antenna; d) deactivating the first transmitter antenna; f) activating the second transmitter to transmit electromagnetic energy; g) measuring a signal associated with the transmitted energy at the first receiver antenna; and h) calculating the difference between the measured signals of step (c) and step (g) to determine the formation property.

	Guner (US 9562987 B2) describes a borehole logging method that comprises: transmitting electromagnetic pulses from a tool in a borehole; measuring, by at least two antennas of the tool, self-component and cross-component responses to the electromagnetic pulses, said responses including one or more reflection signals; processing, by a processor, said responses as a function of tool position to provide at least one formation image that plots reflected electromagnetic signals or associated values as a function of depth and of distance from a borehole to represent one or more formation anomalies, wherein the formation image is selected, wherein the formation image is selected from a set consisting of: a reflected self-component electromagnetic signal image; a reflected cross-component electromagnetic signal image; an anomaly azimuth angle image; and an anomaly elevation angle image; determining a formation anomaly direction or distance based on the formation image; and communicating a representation of said direction or distance to a user. A borehole logging tool that comprises: at least two antennas to receive reflections of one or more electromagnetic pulses transmitted from the tool; and a processor that processes receive signals from the at least two antennas as a function of tool position to provide at least one formation image that plots reflected electromagnetic signals or associated values as a function of depth and of distance from a borehole to represent one or more formation anomalies, wherein the formation image is selected from a set consisting of: a reflected self-component electromagnetic signal image; a reflected cross-component electromagnetic signal image; an anomaly azimuth angle image; and an anomaly elevation angle image.

	Allowable Subject Matter
3.	Claims 1-69 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 24 and 47 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system for logging layered formation beds penetrated by a borehole, the system comprising: determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a transverse electric portion of the vertical magnetic dipole response (TE2 of VMD), a third term of a transverse electric portion of the vertical magnetic dipole response (TE3 of VMD), a fourth term of a transverse electric portion of the vertical magnetic dipole response (TE4 of VMD), a first term of a transverse electric portion of a horizontal magnetic dipole response (TE1 of HMD), a second term of a transverse electric portion of the horizontal magnetic dipole response (TE2 of HMD), a third term of a transverse electric portion of the horizontal magnetic dipole response (TE3 of HMD), a fourth term of a transverse electric portion of the horizontal magnetic dipole response (TE4 of HMD), a first term of a transverse magnetic portion of a vertical magnetic dipole response (TM1 of VMD), a second term of a transverse magnetic portion of the vertical magnetic dipole response (TM2 of VMD), a third term of a transverse magnetic portion of the vertical magnetic dipole response (TM3 of VMD), a fourth term of a transverse magnetic portion of the vertical magnetic dipole response (TM4 of VMD), a first term of a transverse magnetic portion of a horizontal magnetic dipole response (TM1 of HMD), a second term of a transverse magnetic portion of the horizontal magnetic dipole response (TM2 of HMD), a third term of a transverse magnetic portion of the horizontal magnetic dipole response (TM3 of HMD), and a fourth term of a transverse magnetic portion of the horizontal magnetic dipole response (TM4 of HMD); and adjusting the bed boundary position until the estimated response best matches the measured response. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-23 are allowed due to their dependency on claim 1.

Regarding claim 24:
The primary reason for the allowance of claim 24 is the inclusion of a method for logging layered formation beds penetrated by a borehole, the method comprising: determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a transverse electric portion of the vertical magnetic dipole response (TE2 of VMD), a third term of a transverse electric portion of the vertical magnetic dipole response (TE3 of VMD), a fourth term of a transverse electric portion of the vertical magnetic dipole response (TE4 of VMD), a first term of a transverse electric portion of a horizontal magnetic dipole response (TE1 of HMD), a second term of a transverse electric portion of the horizontal magnetic dipole response (TE2 of HMD), a third term of a transverse electric portion of the horizontal magnetic dipole response (TE3 of HMD), a fourth term of a transverse electric portion of the horizontal magnetic dipole response (TE4 of HMD), a first term of a transverse magnetic portion of a vertical magnetic dipole response (TM1 of VMD), a second term of a transverse magnetic portion of the vertical magnetic dipole response (TM2 of VMD), a third term of a transverse magnetic portion of the vertical magnetic dipole response (TM3 of VMD), a fourth term of a transverse magnetic portion of the vertical magnetic dipole response (TM4 of VMD), a first term of a transverse magnetic portion of a horizontal magnetic dipole response (TM1 of HMD), a second term of a transverse magnetic portion of the horizontal magnetic dipole response (TM2 of HMD), a third term of a transverse magnetic portion of the horizontal magnetic dipole response (TM3 of HMD), and a fourth term of a transverse magnetic portion of the horizontal magnetic dipole response (TM4 of HMD); and adjusting the bed boundary position until the estimated response best matches the measured response. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 25-46 are allowed due to their dependency on claim 24.

Regarding claim 47:
The primary reason for the allowance of claim 47 is the inclusion of a non-transitory information storage medium that stores logging software for causing one or more processors to perform a method that includes: determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a transverse electric portion of the vertical magnetic dipole response (TE2 of VMD), a third term of a transverse electric portion of the vertical magnetic dipole response (TE3 of VMD), a fourth term of a transverse electric portion of the vertical magnetic dipole response (TE4 of VMD), a first term of a transverse electric portion of a horizontal magnetic dipole response (TE1 of HMD), a second term of a transverse electric portion of the horizontal magnetic dipole response (TE2 of HMD), a third term of a transverse electric portion of the horizontal magnetic dipole response (TE3 of HMD), a fourth term of a transverse electric portion of the horizontal magnetic dipole response (TE4 of HMD), a first term of a transverse magnetic portion of a vertical magnetic dipole response (TM1 of VMD), a second term of a transverse magnetic portion of the vertical magnetic dipole response (TM2 of VMD), a third term of a transverse magnetic portion of the vertical magnetic dipole response (TM3 of VMD), a fourth term of a transverse magnetic portion of the vertical magnetic dipole response (TM4 of VMD), a first term of a transverse magnetic portion of a horizontal magnetic dipole response (TM1 of HMD), a second term of a transverse magnetic portion of the horizontal magnetic dipole response (TM2 of HMD), a third term of a transverse magnetic portion of the horizontal magnetic dipole response (TM3 of HMD), and a fourth term of a transverse magnetic portion of the horizontal magnetic dipole response (TM4 of HMD); and adjusting the bed boundary position until the estimated response best matches the measured response. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 48-69 are allowed due to their dependency on claim 47.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 8, 2022